Title: The Colonist’s Advocate: III, 11 January 1770
From: Colonist’s Advocate
To: 


Suppose some long-headed Minister should invent a Tax to be imposed only on those Subjects, residing in Britain, who have no Vote in any Election for Members of Parliament. Suppose the British Government to publish a formal Declaration, That they have a Right to give and grant away the Property of many Millions of their Fellow-Subjects, without, or against their Consent, and for the declared Purpose of saving their own, what Idea would this Proceeding give Foreigners of the hitherto justly boasted Equity of the British Government? But does it make any Difference, as to Equity, whether the Individuals taxed without, or against their own Consent, be Subjects residing on the Eastern, or on the Western Side of the Atlantick? If it does, the Advantage is plainly on the Side of the Tax here supposed; for the Members of the British Parliament, or at least the Majority of them (and the Majority decides) cannot be supposed competent Judges of the Ability of the Colonists to bear Taxes; whereas, they are Judges of the Ability of their Fellow-Subjects resident in Britain.

Again, suppose the Form of Representation was the same in England, as it is in some Parts of America, viz. That every Parish should send so many Deputies to the Assembly of Lawmakers. Suppose each County to exclude one Parish from the Privilege of Representation, and yet to lay Taxes on the unrepresented Parishes, as if they were represented. Suppose the Legislature to declare, that the County of Middlesex has a Right to tax the Parish of Islington, and at the same Time a Right to refuse to admit Deputies from that Parish to the County-Meeting, in which the Contingent for each Parish was settled, could it be reasonably expected that the Inhabitants of the Parish of Islington should contentedly submit to such gross Partiality? Yet this gross Partiality would be more reasonable than the British Parliament’s assuming a Right to tax the unrepresented Colonists, because the Representatives of the other Parishes of Middlesex (and so of the rest) must, at least, be supposed competent Judges of the Abilities of the Inhabitants of Islington.
There is besides the Injustice, a palpable Self-contradiction in the Idea of a Power in the British Parliament, of laying Taxes on the Colonists, without previously new-modelling their whole internal Constitution. All, who know any Thing of the Government of the Colonies, know, that their Provincial Assemblies of Representatives have always had a Power, analagous to that of our House of Commons, of laying Taxes for bearing the Expences of each respective Government. This Constitution, every Body must perceive, is founded on the prime Maxim of all free Government, viz. That no Subject is to be deprived of any Part of his Property, but by his own Consent, given either personally, or by his Representative. Now, I should be glad to learn, from the Grenvillian Theory, what is to be the Business of the provincial Assemblies of Representatives in our Colonies, if the Power of taxing be in the British House of Commons? Is it not evident, that these two Powers are incompatible? How is the Provincial Assembly of New-England, for instance, to lay on a Tax of Half a Crown in the Pound for the most indispensable Exigency, at the same Time that, for aught that is known in New-England, the House of Commons may be laying on a Tax of Seventeen and Six-pence in the Pound? If we may put any Trust in the first Rule in Arithmetick, here is the whole Pound gone. And, that severe and disproportionate Taxes may be laid on the Colonies by a British Parliament, is naturally to be expected from the Difficulty of their coming at a competent Knowledge of the internal Circumstances of the Colonies, of which more hereafter. If it should be proposed, in order to support this double Power of Taxation, that there be an indemnifying Power vested in the American Assemblies, of retorting Taxes on Britain to the Value of the Excess above what the Colonists can fairly bear; besides, that this would, at best, be but a clumsy Kind of doing and undoing, perhaps our being subjected to Taxation by the Americans, might not be relished here. But, to be serious, as their Constitution is at present, it seems impossible to reconcile, with any clear Ideas of Business, a double Power of Taxing. And, to take away from their Assemblies the Power of Taxing, in order to place it solely in the House of Commons, would indeed effectually remove the glaring Absurdity of a Self-contradictory double Power of Taxation; but I should be glad to know, if the Grenvillians have an Idea of a State of more absolute Slavery, as to Property, than this new Constitution would, without Representation in Parliament, bring our American Fellow-Subjects into.
On this Head a most pitiful Set of Defences has been fabricated by the Enemies of Liberty: As, that the City of London is sometimes taxed by her own internal Government, to raise Funds for the particular Uses of the City, while she is subject to the general Taxes imposed by Parliament. If the Colonies sent, as London does, Members to Parliament, and their Provincial Assemblies were accidental subordinate Courts, like the Common-Council of London, and not, as at present, their whole Representation, there might be some Comparison attempted. As their Constitution is now, no two Things can well be imagined more specifically different.
Again, it has been urged, in Defence of the new Taxing-Policy, that it pleads Precedent. The Post-Office, say the Grenvillians, is, in Effect, a Tax upon America, which they never have complained of. The advancing of so frivolous an Apology for their Injustice and Oppression, shews the Difficulty they find in patching up an indefensible Cause. They might as well have drawn a Defence of their Policy from the establishing of Tolls at Turnpikes. Will any Man of common Sense attempt to force a Comparison between a Regulation evidently for the Benefit of the Colonies, and of our Merchants trading with them, and whose Effect is a saving of Money to the Colonists, and a Scheme, whose declared Intention is, to take from them their Property, and to increase the Revenue at their Expence, and contrary to their Inclination? Our American Fellow-Subjects have never shewn the least Inclination to dispute the Power of the British Government to make Regulations either for the Mother Country, or the Colonies, so they were found to be of general Advantage. Nay, it will appear by the Sequel that they have suppressed innumerable Complaints they might have been expected to utter with a very audible Voice. They have all along acquiesced in our regulating all the Branches of the national Commerce, and among the rest, that between the Mother Country and themselves. None of the Dummers, the Otises, the Dickensons, the Dulaneys, dispute, in their Writings, the Power of the British Government over the Colonies. All they oppose is the illegal and unconstitutional Application of it. The Colonists admire and celebrate the British Form of Government, and only wish to enjoy the Benefit of it. They have, in their implicit Confidence, (for, with Anguish, I write it, their confidence once was implicit) in the Wisdom of Parliament, taken for granted, that no Regulation was likely ever to be made by it, which should materially injure them; as the known Consequence of injuring or impoverishing the Colonies, must be heavy Damage to the Mother Country.
Another flimsy Apology for the Right of taxing the unrepresented Colonies, is drawn from the Tenor of some of their Charters. And here likewise the Grenvillians throw away a great deal of Toil and Sweat on an ungrateful and barren Argument. Their Manner of handling the Point is alone a sufficient Indication of the cruel Hardships with which they find themselves pinched. Sometimes they argue, that the Charters granted the original Colonists are the only Foundation on which their respective Constitutions rest; and that some of those Charters mention a Power in the Parliament to lay Taxes on the Colonists. Ergo, the late Innovations are unexceptionable. Now, the Truth is, this Mode of Expression occurs only in one or two Charters, and plainly means nothing more than a Security against regal Taxation, too common in those despotic Times.
Nor does it exclude the Idea of Representation, so essential to the Justice of a Claim of the Power of Taxation, but leaves it unmentioned; which was to be expected from the Spirit of those Ages, when Liberty was not understood. But the Grenvillians, in arguing from the Charters when they find themselves beaten out of this Hold, immediately shift Ground, and cry out, “The Kings who granted the Colony Charters over-stretched their Power.” Nothing less than the whole Legislature could reach so far. Ergo, the Colonists Immunities are what the Legislature pleases to make them. How far the Power of Kings reaches I will not enquire; nor is the Dispute, whether the Colonists are to be Free or Slaves, to be decided by a Set of hasty Charters huddled up by a Set of Kings, who did not understand Liberty, and given to a Set of People who understand it as little. Were we to be determined by what was done in those arbitrary Times, the Liberties of the Mother Country, as well as of the Colonies, would soon be shaken from their Foundation.
